DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/05/2019 and 06/16/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-10, 12, 13, 15, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (2016/0313472).

Regarding claim 1, Huang discloses a refractive lens (at least Figure 5), comprising: an effective area composed of a transparent optical material that transmits light (221a, optical effective region, of 221, transparent portion); and a flange around the effective area (peripheral portion of 221, transparent portion, including 222, light absorbing portion), wherein at least a portion of the flange is composed of an optical 

Regarding claim 2, Huang discloses the refractive lens as recited in claim 1, wherein the optical light-absorbing material absorbs light in a visible portion of the spectrum while transmitting at least a portion of light in an infrared portion of the spectrum (at least [0037] teaches 222, light absorbing portion, can absorb visible light and is transparent to infrared light).

Regarding claim 4, Huang discloses the refractive lens as recited in claim 1, wherein a refractive index of the optical light-absorbing material is higher than a refractive index of the transparent optical material (Examiner notes that since 222, light absorbing portion, has high absorption and low transmittance, by material property the refractive index would necessarily be higher than 221a, optical effective region, which is transparent).

Regarding claim 5, Huang discloses the refractive lens as recited in claim 1, wherein the transparent optical material and the optical light-absorbing material are optical plastic materials (at least [0037]).

Regarding claim 6, Huang discloses the refractive lens as recited in claim 5, wherein the refractive lens is formed using an injection molding process (Examiner 

Regarding claim 7, Huang discloses the refractive lens as recited in claim 6, wherein the refractive lens is formed using an injection molding process in which the flange is formed first, followed by the effective area (Examiner notes that since the instant claim is a product claim and includes a process of manufacturing limitation, no patentable weight has been given to the process).

Regarding claim 8, Huang discloses the refractive lens as recited in claim 7, wherein the refractive lens is formed using an injection molding process in which the effective area is formed first, followed by the flange (Examiner notes that since the instant claim is a product claim and includes a process of manufacturing limitation, no patentable weight has been given to the process).

Regarding claim 9, Huang discloses a lens system (at least Figures 1, 5 and 8), comprising: a lens stack comprising a plurality of refractive lens elements (110, 120, 130, 140, 150, lens elements) arranged along an optical axis of the lens system (dashed central axis); and wherein at least one of the refractive lens elements includes: an effective area composed of a transparent optical material that transmits light (221a, optical effective region, of 221, transparent portion); and a flange around the effective area (peripheral portion of 221, transparent portion, including 222, light absorbing portion), wherein at least a portion of the flange is composed of an optical light-

Regarding claim 10, Huang discloses the lens system as recited in claim 9, wherein the optical light-absorbing material absorbs light in a visible portion of the spectrum while transmitting at least a portion of light in an infrared portion of the spectrum (at least [0037] teaches 222, light absorbing portion, can absorb visible light and is transparent to infrared light).

Regarding claim 12, Huang discloses the lens system as recited in claim 9, wherein a refractive index of the optical light-absorbing material is higher than a refractive index of the transparent optical material (Examiner notes that since 222, light absorbing portion, has high absorption and low transmittance, by material property the refractive index would necessarily be higher than 221a, optical effective region, which is transparent).

Regarding claim 13, Huang discloses the lens system as recited in claim 9, wherein the transparent optical material and the optical light-absorbing material are optical plastic materials (at least [0037]).

Regarding claim 15, Huang discloses a camera (at least Figures 1, 5 and 8), comprising: a photosensor configured to capture light projected onto a surface of the photosensor (160, image sensor); and a lens system configured to refract light from an 

Regarding claim 16, Huang discloses the camera as recited in claim 15, wherein the optical light-absorbing material absorbs light in a visible portion of the spectrum while transmitting at least a portion of light in an infrared portion of the spectrum (at least [0037] teaches 222, light absorbing portion, can absorb visible light and is transparent to infrared light).

Regarding claim 18, Huang discloses the camera as recited in claim 15, wherein a refractive index of the optical light-absorbing material is higher than a refractive index of the transparent optical material (Examiner notes that since 222, light absorbing portion, has high absorption and low transmittance, by material property the refractive 

Regarding claim 19, Huang discloses the camera as recited in claim 15, wherein the transparent optical material and the optical light-absorbing material are optical plastic materials (at least [0037]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (2016/0313472) in view of Ogawa (2017/0090081).

Regarding claim 3, Huang discloses the refractive lens as recited in claim 1, but fails to teach wherein the optical light-absorbing material absorbs light in a visible 
Ogawa discloses a refractive lens wherein the optical light-absorbing material absorbs light in a visible portion of the spectrum and light in an infrared portion of the spectrum ([0124] teaches a light absorbing film for absorbing at least one of visible and infrared light, thus teaching absorption of visible and infrared light).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Huang to incorporate the teachings of Ogawa and provide wherein the optical light-absorbing material absorbs light in a visible portion of the spectrum and light in an infrared portion of the spectrum. Doing so would allow for improved reduction of unwanted glare and stray light, thereby improving image quality.

Regarding claim 11, Huang discloses the lens system as recited in claim 9, but fails to teach wherein the optical light-absorbing material absorbs light in a visible portion of the spectrum and light in an infrared portion of the spectrum. Huang and Ogawa are related because both teach a refractive lens with an optical light-absorbing material.
Ogawa discloses a refractive lens wherein the optical light-absorbing material absorbs light in a visible portion of the spectrum and light in an infrared portion of the spectrum ([0124] teaches a light absorbing film for absorbing at least one of visible and infrared light, thus teaching absorption of visible and infrared light).


Regarding claim 17, Huang discloses the camera as recited in claim 15, but fails to teach wherein the optical light-absorbing material absorbs light in a visible portion of the spectrum and light in an infrared portion of the spectrum. Huang and Ogawa are related because both teach a refractive lens with an optical light-absorbing material.
Ogawa discloses a refractive lens wherein the optical light-absorbing material absorbs light in a visible portion of the spectrum and light in an infrared portion of the spectrum ([0124] teaches a light absorbing film for absorbing at least one of visible and infrared light, thus teaching absorption of visible and infrared light).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Huang to incorporate the teachings of Ogawa and provide wherein the optical light-absorbing material absorbs light in a visible portion of the spectrum and light in an infrared portion of the spectrum. Doing so would allow for improved reduction of unwanted glare and stray light, thereby improving image quality.

Regarding claim 21, Huang discloses the camera as recited in claim 15, but fails to teach one or more prisms configured to fold an optical axis of the camera, wherein at least one of the one or more prisms comprises: an effective area composed of a 
Ogawa discloses an optical system comprising one or more prisms configured to fold an optical axis of the camera (Figure 4, MB, mirror box; [0137-0139]), wherein at least one of the one or more prisms comprises: an effective area composed of a transparent optical material that transmits light ([0137-0139]; entrance port and exit port); and a holder composed of an optical light-absorbing material (holder of MB, mirror box, includes on the inner wall surface A, absorbing film).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Huang to incorporate the teachings of Ogawa and provide one or more prisms configured to fold an optical axis of the camera, wherein at least one of the one or more prisms comprises: an effective area composed of a transparent optical material that transmits light; and a holder composed of an optical light-absorbing material. Doing so would allow for a more compact camera system to be realized while mitigating reflected stray light.

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (2016/0313472) in view of Chou (2018/0292626).

Regarding claim 14, Huang discloses the lens system as recited in claim 9, but fails to teach at least one aperture stop. Huang and Chou are related because both teach a lens system.
Chou discloses a lens system comprising at least one aperture stop (at least claim 17).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Huang to incorporate the teachings of Chou and provide at least one aperture stop. Doing so would improve the image quality of the lens system.

Regarding claim 20, Huang discloses the camera as recited in claim 15, but fails to teach at least one aperture stop. Huang and Chou are related because both teach a lens system.
Chou discloses a lens system comprising at least one aperture stop (at least claim 17).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Huang to incorporate the teachings of Chou and provide at least one aperture stop. Doing so would improve the image quality of the lens system.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (2016/0313472) in view of Kwon (2005/0226608).

Regarding claim 22, Huang discloses the camera as recited in claim 15, further comprising an infrared filter ([0023] teaches an IR-cut filter) comprising: an effective area composed of an optical material that transmits visible light and filters infrared light (Examiner notes that by material property, IR-cut filters only transmit visible light and filter infrared light).
Huang fails to teach a holder composed of an optical light-absorbing material. Huang and Kwon are related because both teach a camera with an infrared filter.
Kwon discloses a camera comprising a holder composed of an optical light-absorbing material (Figure 5D, 120, barrel, includes 531, light-absorbing material layer).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Huang to incorporate the teachings of Kwon and provide a holder composed of an optical light-absorbing material. Doing so would allow for improved suppression of reflected waves, thereby improving image quality.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872